 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10         ABDIQAFAR WAGAFE, et al.,
11                                                        CASE NO. C17-94 RAJ
                                 Plaintiffs,
12                                                        ORDER
                  v.
13
14         DONALD TRUMP, et al.,

15                               Defendants.
16
17         This matter comes before the Court on Plaintiffs’ Motion to Seal. Dkt. # 240.
18 Plaintiff seeks to file under seal unredacted versions of Plaintiffs’ Reply in Support of
19 Motion to Compel and Opposition to Defendants’ Cross-Motion for a Protective Order
20 (“Reply”) and Exhibits C-K attached to the Declaration of Sameer Ahmed in support of
21 the Reply (“Ahmed Declaration”). See Dkt. ## 244-53. Defendants have responded to
22 Plaintiffs’ Motion. Dkt. # 256. For the reasons stated below, the Court GRANTS
23 Plaintiffs’ Motion to Seal.
24                                        I. DISCUSSION
25         “There is a strong presumption of public access to the court’s files.” Western
26 District of Washington Local Civil Rule (“LCR”) 5(g). “Only in rare circumstances
27 should a party file a motion, opposition, or reply under seal.” LCR 5(g)(5). Normally the


     ORDER- 1
 1 moving party must include “a specific statement of the applicable legal standard and the
 2 reasons for keeping a document under seal, with evidentiary support from declarations
 3 where necessary.” LCR 5(g)(3)(B).
 4         However, where parties have entered a stipulated protective order governing the
 5 exchange in discovery of documents that a party deems confidential, “a party wishing to
 6 file a confidential document it obtained from another party in discovery may file a motion
 7 to seal but need not satisfy subpart (3)(B) above. Instead, the party who designated the
 8 document confidential must satisfy subpart (3)(B) in its response to the motion to seal or
 9 in a stipulated motion.” LCR 5(g)(3). A “good cause” showing under Rule 26(c) will
10 suffice to keep sealed records attached to non-dispositive motions. Kamakana v. City &
11 County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006) (internal citations omitted).
12 For dispositive motions, the presumption may be overcome by demonstrating
13 “compelling reasons.” Id.; Foltz v. State Farm Mutual Auto. Ins. Co., 331 F.3d 1135-36
14 (9th Cir. 2003).
15          Plaintiffs move to seal to requested documents on two different bases. First,
16 Plaintiffs move to seal Exhibits C-E of the Ahmed Declaration (Dkt. ## 245-47), because
17 Defendants have designated these documents as “Confidential” under the parties’
18 protective order. Dkt. # 240 at 3. Plaintiffs apparently take no position on the
19 appropriateness of keeping these documents under seal. Defendants have responded, and
20 argue that these documents contain “sensitive but unclassified information” about the
21 “investigative techniques used by USCIS officers to maintain the integrity of the legal
22 immigration system and combat fraud, criminal activity, and other threats to public safety
23 and national security.” Dkt. # 256 at 3. Defendants argue, with supporting declarations,
24 that the public release of these exhibits could cause injury by allowing individuals to
25 modify their behavior to avoid detection by authorities. Id. The Court agrees that
26 Defendants’ showing, at this point, provides good cause for keeping this limited subset of
27 documents under seal. Accordingly, Defendants have met their burden to provide a


     ORDER- 2
 1 “specific statement” articulating why these documents should be kept under seal. LCR
 2 5(g)(3). The Court GRANTS Plaintiffs’ Motion as to Exhibits C-E.
 3         As to the other documents, the Court finds that Plaintiffs have made the requisite
 4 showing to support maintaining these documents under seal. Plaintiffs argue that these
 5 documents, which comprise Exhibits F-K (Dkt. ## 248-53), contain sensitive personal
 6 information that cannot be redacted, and the public release of which could cause harm.
 7 Dkt. # 240 at 3. The Court agrees, and GRANTS Plaintiffs’ Motion with respect to
 8 Exhibits F-K.
 9                                     II. CONCLUSION
10         For the reasons stated above, the Court GRANTS Plaintiffs’ Motion to Seal. Dkt.
11 # 240. Plaintiffs may retain the unredacted versions of Plaintiff’s Reply to their Motion
12 to Compel and Opposition to Defendants’ Cross-Motion (Dkt. # 244), and Exhibits C-K
13 to the Ahmed Declaration (Dkt. ## 245-53), under seal.
14
           Dated this 28th day of May, 2019.
15
16
17
18
                                                     A
                                                     The Honorable Richard A. Jones
19                                                   United States District Judge

20
21
22
23
24
25
26
27


     ORDER- 3
